In the United States Court of Federal Claims
           Nos. 17-1189L, 17-1191L, 17-1194L, 17-1195L, 17-1206L, 17-1215L, 17-1216L
            17-1232L, 17-1235L, 17-1277L, 17-1303L, 17-1300L, 17-1332L, 17-1390L,
            17-1374L, 17-1391L, 17-1393L, 17-1394L, 17-1395L, 17-1396L, 17-1397L,
                             17-1398L, 17-1399L, 17-1408L, 17-1409L
                                      Filed: October 3, 2017

**************************************
Y AND J PROPERTIES, LTD.,                       *
individually and on behalf of all other         *
persons similarly situated,                     *
        Plaintiffs,                             *
                                                *
BRYANT BANES, NEVA BANES,                       *
CARLTON JONES, AND NB RESEARCH, *
INC., on behalf of themselves and others        *
similarly situated,                             *
        Plaintiffs,                             *
                                                *
MATTHEW SALO AND GABRIELA SALO,*
on behalf of themselves and all other similarly *
situated persons and entities,                  *
        Plaintiffs,                             *
                                                *
ANGELA BOUZERAND, WAYNE                         *
PESEK, AMY PESEK, AND FRED PAUL *
FRENGER, individually and on behalf of all *
other similarly situated,                       *
        Plaintiffs,                             *
                                                *
VAL ANTHONY ALDRED, HAGAN                       *
HAMILTON HEILIGBRODT, WILLIAM                   *
LANGE KRELL, JR., BEVERLY FECEL                 *
KRELL, AND SHAWN S. WELLING,                    *
appearing individually and on behalf of         *
all persons similarly situated,                 *
        Plaintiffs,                             *
                                                *
KENNETH LEE SMITH AND                           *
CONSTANCE SMITH,                                *
        Plaintiffs,                             *
                                                *
GARNER TIP STRICKLAND, IV AND                   *
MEGAN K. STRICKLAND,                            *
        Plaintiffs,                             *
                                                *
BONNIE CLARK GOMEZ AND                      *
JORGE L. GOMEZ,                             *
     Plaintiffs,                            *
                                            *
VIRGINIA MILTON AND ARNOLD                  *
MILTON, on behalf of themselves and all     *
other similarly situated persons,           *
        Plaintiffs,                         *
                                            *
CHRISTINA MICU, and all others              *
similarly situated,                         *
        Plaintiffs,                         *
                                            *
ANTHONY ARRIAGA, et al.,                    *
    Plaintiffs,                             *
                                            *
WAYNE HOLLIS, JR. AND PEGGY                 *
HOLLIS, individually and on behalf of all   *
other similarly situated,                   *
        Plaintiffs,                         *
                                            *
BASIM MOUSILLI,                             *
     Plaintiff,                             *
                                            *
HENRY DE LA GARZA AND RANDY                 *
DE LA GARZA,                                *
     Plaintiffs,                            *
                                            *
SANDRA JACOBSON, et al.,                    *
    Plaintiffs,                             *
                                            *
MARTHA POLLOCK,                             *
    Plaintiff,                              *
                                            *
MARY KHOURY,                                *
    Plaintiff,                              *
                                            *
AGL, LLC AND JONATHAN LEVY,                 *
      Plaintiffs,                           *
                                            *
LUDWIGSEN FAMILY LIVING TRUST               *
AND CHARLES LUDWIGSEN,                      *
     Plaintiffs,                            *
                                            *

                                                2
GERARDO REYES,                        *
    Plaintiff,                        *
                                      *
VANESSA VANCE,                        *
      Plaintiff,                      *
                                      *
LISA ERWIN,                           *
      Plaintiff,                      *
                                      *
MARYAM JAFARNIA,                      *
      Plaintiff,                      *
                                      *
EMILIANO BRUZOS, et al.,              *
      Plaintiffs,                     *
                                      *
EDGAR ABLAN, et al.,                  *
      Plaintiffs,                     *
                                      *
v.                                    *
                                      *
THE UNITED STATES,                    *
      Defendant.                      *
                                      *
**************************************


Michael D. Sydow, The Sydow Firm, Houston, Texas, Counsel for Plaintiff.

Bryant Steven Banes, Neel, Hooper & Banes, PC, Houston, Texas, Counsel for Plaintiffs.

Jay Edelson, Edelson PC, Chicago, Illinois, Counsel for Plaintiffs.

Thomas M. Fulkerson, Fulkerson Lotz LLP, Houston, Texas, Counsel for Plaintiffs.

Douglas Robert Salisbury, Potts Law Firm, LLP, Houston, Texas, Counsel for Plaintiffs.

Christopher Stephen Johns, Johns, Marrs, Ellis & Hodge LLP, Austin, Texas and Houston,
Texas, Counsel for Plaintiffs.

Eric Reed Nowak, Harrell & Nowak, New Orleans, Louisiana, Counsel for Plaintiffs.

Rand P. Nolen, Fleming, Nolen & Jez, L.L.P., Houston, Texas, Counsel for Plaintiffs.

Charles W. Irvine, Irvine & Conner, LLC, Houston, Texas, Counsel for Plaintiffs.

Timothy Micah Dortch, Cooper & Scully, PC, Dallas, Texas, Counsel for Plaintiffs.

Clayton A. Clark, Clark, Love & Hutson, G.P., Houston, Texas, Counsel for Plaintiffs.

                                                   3
Howard L. Nations, Nations Law Firm, Houston, Texas, Counsel for Plaintiff.

David Charles Frederick, Kellogg, Hansen, Todd, Figel & Frederick, P.L.L.C., Washington,
D.C., Counsel for Plaintiffs.

Erwin Armistead Easterby, Williams, Kherkher, Hart, Boundas, LLP, Houston, Texas, Counsel
for Plaintiffs.

Kurt B. Arnold, Arnold & Itkin, LLP, Houston, Texas, Counsel for Plaintiff.

Noah Michael Wexler, Arnold & Itkin, LLP, Houston, Texas, Counsel for Plaintiffs.

Vuk Vujasinovic, VB Attorneys, Houston, Texas, Counsel for Plaintiffs.

Jacqueline Camille Brown, United States Department of Justice, Environmental and Natural
Resources Division, Washington, D.C., Counsel for the Government.


                          ORDER SCHEDULING STATUS CONFERENCE

        Counsel of record in the above-captioned twenty-five cases are hereby advised that the
court will convene a status conference on Friday, October 6, 2017 at 10:00 AM (CST) in
Courtroom 11-B in the United States District Court for the Southern District of Texas, 515 Rusk
Street, Houston, Texas 77002.

        The purpose of the status conference is to ascertain counsel’s view on how these cases
should proceed. Specifically, the above-captioned twenty-five cases have been randomly assigned
to eleven different judges of the court, including the undersigned judge. Eight of these cases have
been filed as potential class actions; the other seventeen are filed by individual plaintiffs and appear
not to seek class action certification.

        Counsel should be prepared to advise about the following issues and others that may arise:

            1. Whether some or all of these cases should be consolidated before one judge to
               supervise discovery and adjudicate liability;

            2. Whether some or all of these cases should be consolidated before one judge to
               supervise discovery and adjudicate liability for all of the proposed class actions and
               one or more judges to supervise discovery and adjudicate liability for the individual
               plaintiffs’ cases;

            3. Whether one of the proposed class actions should be designated as a lead case and
               the other proposed class actions be stayed;

            4. Whether one of the individual cases should be designated as a lead case or should
               each case proceed separately or should any case be stayed;



                                                       4
  5. An estimate of the amount of time counsel believes is required to conduct sufficient
     discovery to determine whether liability can be adjudicated by summary judgment;

  6. Whether the parties anticipate requesting that the issue of liability be certified for
     an interlocutory appeal; and

  7. Any other proposals counsel may have to assist the court reach an efficient and
     expeditious adjudication of liability.

IT IS SO ORDERED.

                                            s/ Susan G. Braden
                                            SUSAN G. BRADEN
                                            Chief Judge




                                           5